     Case 2:19-cv-10924-JVS-JEM Document 23 Filed 06/22/20 Page 1 of 1 Page ID #:391



1

2

3

4

5

6

7

8
                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11                                               )
      GINO CERVANTES,                            )     Case No. CV 19-10924-JVS (JEM)
12                                               )
                          Petitioner,            )
13                                               )     ORDER ACCEPTING FINDINGS AND
                   v.                            )     RECOMMENDATIONS OF UNITED
14                                               )     STATES MAGISTRATE JUDGE
      RAYMOND MADDEN,                            )
15                                               )
                          Respondent.            )
16                                               )
17          Pursuant to 28 U.S.C. Section 636, the Court has reviewed the pleadings, the
18    records on file, and the Report and Recommendation of the United States Magistrate
19    Judge. No Objections to the Report and Recommendation have been filed within the time
20    allowed for Objections. The Court accepts the findings and recommendations of the
21    Magistrate Judge.
22          IT IS ORDERED that: (1) Respondent’s Motion to Dismiss is granted; (2) Petitioner’s
23    Motion to Stay is denied; and (3) Judgment shall be entered dismissing the action without
24    prejudice.
25

26    DATED: June 22, 2020
27                                                          JAMES V. SELNA
                                                     UNITED STATES DISTRICT JUDGE
28
